UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-170155 Thompson Designs, Inc. (Exact name of small business issuer as specified in its charter) Nevada 59-3843182 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3315 East Russell Road, Ste. A-4 129, Las Vegas, Nevada 89120 (Address of principal executive offices) (702) 499-3209 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:7,000,000 common shares as of February 17, 2011. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Removed and Reserved 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of December 31, 2010 and September 30, 2010 (unaudited); F-2 Statements of Operations for the threemonths ended December 31, 2010 and from inception of current operations through December 31, 2010 (unaudited); F-3 Statements of Stockholders’ Equity as of December 31, 2010 (unaudited); F-4 Statements of Cash Flows for the three months ended December 31, 2010 and from inception of current operations through December 31, 2010 (unaudited); F-5 Notes to Financial Statements. These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended December 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents THOMPSON DESIGNS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) As of December 31, 2010 and September 30, 2010 ASSETS December 31, 2010 September 30, 2010 Current assets Cash $ $ Total current assets Property and equipment, net of accumulated depreciation of $52 - Total assets $ $ LIABILITIES AND STOCKHOLDER’S EQUITY LIABILITIES Current Liabilities Accrued expenses $ $ STOCKHOLDER’S EQUITY Common stock, $.001 par value, 100,000,000 shares authorized, 7,000,000 shares issued and outstanding Deficit accumulated during the Development stage ) ) Total stockholder’s equity TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ $ See accompanying notes to financial statements. F-1 Table of Contents THOMPSON DESIGNS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) For the three months ended December 31, 2010 For the period from August 30, 2010 (Date of Inception) through December 31, 2010 Three months ended December 31, 2010 Inception through December 31,2010 General and administrative expenses: Professional fees $ $ Depreciation 52 52 Supplies Other 8 8 Total general and administrative expenses Net loss and comprehensive loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements. F-2 Table of Contents THOMPSON DESIGNS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDER’S EQUITY (unaudited) Period from August 30, 2010 (Date of Inception) through December 31, 2010 Common stock Additional Deficit accumulated during the Development Shares Amount paid-in capital stage Total Issuance of common stockfor cash to founders 7,000,000 $ $
